          Case 1:20-cv-09840-GHW Document 15 Filed 12/23/20 Page 1 of 2



                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
 PETER RODRIGUEZ,
                                                                     DATE FILED: 12/23/2020
                                    Plaintiff,

                        -against-
                                                                       20-CV-9840 (GHW)
 CITY OF NEW YORK, E.S.U. CAPTAIN
 MOISE #1451, CAPTAIN GIBSON, E.S.U.                                         ORDER
 OFFICER WILLIAMS #1475, E.S.U. OFFICER
 GALVEZVSKIY #8957, CORRECTION
 OFFICER FERRERO #1805,

                                    Defendants.

GREGORY H. WOODS, United States District Judge:

        On November 20, 2020, Plaintiff, currently incarcerated in the Manhattan Detention

Complex, brought this pro se action under 42 U.S.C. § 1983, naming two “John Doe” defendants.

Dkt. No. 2. Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). On December 21, 2020, in response to

the Court’s December 1, 2020 Valentin order, Dkt. No. 6, the New York City Law Department filed

a letter with the identities of the John Doe defendants named in Plaintiff ’s initial complaint and

mailed that letter to Plaintiff. Dkt. Nos. 11-12. That day, the Court issued an order reminding

Plaintiff to submit any amended complaint no later than thirty days after receiving the New York

City Law Department’s letter. Dkt. No. 13. On December 22, 2020, the Court was informed that

the Pro Se Office received an amended complaint from Plaintiff on December 21, 2020, the same

day the New York City Law Department mailed Plaintiff the names of the John Doe defendants.

Dkt. No. 14.

        Accordingly, if Plaintiff wishes to amend his complaint with the information provided in the

New York City Law Department’s December 21, 2020 letter, he is directed to do so no later than

January 29, 2021. If Plaintiff does not submit a second amended complaint by that date, the Court
          Case 1:20-cv-09840-GHW Document 15 Filed 12/23/20 Page 2 of 2



will consider Plaintiff ’s first amended complaint, Dkt. No. 14, to be the operative complaint in this

action. Furthermore, if Plaintiff chooses not to amend his complaint by January 29, 2021, the

Court requests that Defendants City of New York, Emergency Services Unit (“ESU”) Captain

Moise, Captain Gibson, ESU Officer Williams, ESU Officer Galvezvskiy, and Correction Officer

Ferrero, waive service, and directs Defendants to answer or otherwise respond to Plaintiff ’s first

amended complaint no later than February 19, 2021.

         SO ORDERED.

Dated:    December 23, 2020


                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                   2
